A traveller on a highway must exercise ordinary care and prudence in the selection of a reasonably safe horse, wagon, and harness. Clark v. Barrington, 41 N.H. 44; Tucker v. Henniker, id., 317. These cases also decide, that a traveller, having made the required selection, is bound to exercise only ordinary care and prudence in their management.
Whether the plaintiff in this case made a suitable selection of a horse, wagon, and harness, and whether he managed them with due care and prudence, were questions for the jury. Stark v. Lancaster, 57 N.H. 88; Palmer v. Portsmouth, 43 N.H. 265. The defendants' request clearly treated them as questions of law, and was properly denied.
Although the plaintiff was injured by the negligence and fault of the defendants, still he was required to use reasonable care in obtaining a cure of his injury; and if his injury demanded the attention of a surgeon, and he used reasonable diligence and care in employing one of ordinary skill in his profession, he would be entitled to recover the damages resulting from the injury, notwithstanding they were increased by bad treatment of the surgeon. Eastman v. Sanborn, 3 Allen 594; Tuttle v. Holyoke, 6 Gray 447; Ingalls v. Bills, 9 Met. 1.
Judgment on the verdict.
STANLEY, J., did not sit. *Page 15